Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 21 October 1825
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much respected Sir,
Custom House Boston
October 21st 1825
Your letter of the 13th inst. enclosing the bond &c, has been recd, also one from John Brockenbrough Esq— of Richmond enclosing a Draft on the New England Bank in this city for 885.8/100 Dollars which has been paid.—On paying the premium notes for insurance I find that the charges for the policies were included in them, & therefore return you the two dollars, in a Draft from the New England Bank, on the Farmer’s Bank in Richmond.—I  enclose the following named vouchers for the sums charged you.—No1Ropes Reed & Co. Freight bill$795.30〃2Henry Hooey’s bill			17.50〃3}Policies & premium notes paid70.28〃4〃5〃6883.08Draft on Farmers Bank in your favour2.00Dolls.885.08I am very happy to hear the Capitals reached Richmond in safety, & hope some day, to have the pleasure  of beholding them surmounting their columns.—With the highest respect I have the honor to be Yr Mo Obt ServtH, A, S, Dearborne